DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuta (US 4,747,319), in view of Fukunaga (US 2016/0319922 A1) and Schmitt-Walker et al. (US 2005/0150873), as evidenced by Pasaribu et al. (US 2015/0211624 A1) and Hatano (US 2011/0271793).
Regarding claims 1, 3-4, 8, Sakuta discloses an electric actuator (fig. 25), comprising: a drive part (305, 308); a motion conversion mechanism part (302, 310, 316) configured to convert a rotary motion from the drive part to a linear motion in an axial direction parallel with an output shaft of the drive part; a driving force transmission part comprising a transmission gear mechanism (meshed gears 330, 332) configured to transmit a driving force from the drive part (i.e., gear 332 meshes with gear 334, which is fixed to the drive shaft of motor 308) to the motion conversion mechanism part (i.e., gear 330 meshes with gear 326, which is fixed to threaded shaft 302); and by col. 10, lines 22-26, the roller bearings supporting shaft 302 are unshown; however, the embodiment of fig. 23 shows the unlabeled bearing closest to the bottom of the figure); a bellows boot (318) configured to expand and contract with the linear motion of the motion conversion mechanism and prevent a foreign substance from entering the motion conversion mechanism part (by col. 9, lines 15-16, boot 318 prevents ingress of dusts); and a boot cover (fig. 25 shows two raised portions of housing member 305 which mate with boot 318), wherein the bearing is arranged only at a side of the transmission gear mechanism that is opposite to a side of the transmission gear mechanism at which the drive part is arranged (fig. 23 shows the claimed arrangement with the lower bearing), wherein the drive part (305, 308) comprises a driving motor (308) and a motor case (305) configured to accommodate (the scope of the phrase “configured to accommodate” includes the “providing sufficient space for”) the driving motor (fig. 25 shows the claimed arrangement), wherein the boot cover is provided on the motor case (fig. 25 shows unlabeled flange as extensions of housing 305), and wherein the boot cover (fig. 25 shows unlabeled flange of housing 305 that is mated with boot 318) is arranged at a side of the transmission gear mechanism that is opposite to a side of the transmission gear mechanism at which the double-row bearing is arranged (figs. 23, 25); wherein the motion conversion mechanism part is not supported by any bearing at the side of the transmission gear mechanism at which the drive part is arranged (the claimed arrangement is clearly shown in fig. 25, where the components 302, 310, 316 are not supported by bearings on the right-side of gears 330, 332, as shown in fig. 25, where the motor 308 is arranged).  

Fukunaga teaches the use of a double-row angular contact ball bearing (the bearing 4 may be formed as a double-row angular contact ball bearing, as needed and/or desired, para. 41); and further teaches the bearing can be reconfigured as needed (bearing 4 may comprise two separated circular outer support parts 42, may comprise a two-part ball bearing, may be formed as a double-row angular contact ball bearing, etc, para. 41). Further, as evidenced by the disclosure of Pasaribu (see discussion of para. 26), double-row angular contact bearings have known advantages, to include their excellent capacity for axial loads and tilting moments. 
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to replace the bearing disclosed by Sakuta with the double-row angular contact bearings of Fukunaga, in order to benefit from the known advantages of double-row angular contact bearings, such as their excellent capacity for axial loads and tilting moments. 
Sakuta does not disclose a boot cover arranged around the bellows boot. 
Schmitt-Walter teaches a boot cover (the unlabeled portion of sleeve-shaped housing 18 in the area of holding shoulder 19 that is shown in figs. 2-3 encapsulating bellows 35) arranged around the bellows boot (35), wherein the bellows boot (35) is configured to expand (fig. 3) and contract (fig. 2) with the linear motion of a motion conversion mechanism (spindle 16, nut 13) and prevent a foreign substance from entering the motion conversion mechanism part (paras. 24-25, 95). Further, as evidenced by paras. 2-4 of the disclosure of Hatano, it was known that boots 
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to rearrange the components of Sakuta, such that the boot cover is arranged around the expanding and contracting bellows boot as in the system taught by Schmitt-Walter, for the expected advantage of protecting the boot against damage. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuta (US 4,747,319), Fukunaga (US 2016/0319922 A1) Schmitt-Walker et al. (US 2005/0150873), Pasaribu et al. (US 2015/0211624 A1), and Hatano (US 2011/0271793), in view of Shigeta et al. (US 2017/0291590 A1).
Regarding claim 5, Sakuta discloses the electric actuator according to claim 1, but is silent on further comprising a stroke sensor configured to detect a stroke of the linear motion of the motion conversion mechanism part, wherein the stroke sensor is arranged at a side of the transmission gear mechanism that is opposite to a side of the transmission gear mechanism at which the double-row bearing is arranged.
Shigeta is in the related field of ball screw mechanisms (abstract) and teaches a stroke sensor (70) configured to detect a stroke of a part (stroke sensor 70 detects stroke of input rod 30, para. 35), wherein the stroke sensor is arranged at a side of a transmission gear mechanism that is opposite to a side of a transmission gear mechanism at which the bearing is arranged (fig. 1 shows the claimed arrangement). 
.e., Shigeta, para. 35), and therefore take more advantage of modern, computerized controls.  

Claims 1, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 2015/0240922), Asakura et al. (US 2017/0050669), and Hatano (US 2011/0271793), as evidenced by Pasaribu et al. (US 2015/0211624 A1).
Regarding claims 1, 7-8, Parker discloses an electric actuator (fig. 1), comprising: a drive part (102); a motion conversion mechanism part (104, 106) configured to convert a rotary motion from the drive part to a linear motion in an axial direction parallel with an output shaft of the drive part; a driving force transmission part comprising a transmission gear mechanism (110) configured to transmit a driving force from the drive part to the motion conversion mechanism part (para. 18); and a motion-conversion-mechanism support part comprising a bearing (116-3) configured to support the motion conversion mechanism part (fig. 1); wherein the bearing (116-3) is arranged only at a side of the transmission gear mechanism that is opposite to a side of the transmission gear mechanism at which the drive part is arranged (fig. 1 shows the claimed arrangement, with bearing 116-3 opposite of gears 110 than motor 102), wherein the drive part (102) comprises a driving motor (102) and a motor case (as shown in fig. 1, the housing shown surrounding motor 102, including the case of 102 and housing 108, including unlabeled outer tube surrounding extension tube 136) configured to accommodate (the scope of the phrase “configured to accommodate” includes the “providing sufficient space for”) the driving motor (fig. 1 shows the claimed arrangement); wherein the motion conversion mechanism part (104, 106) is not the claimed arrangement is clearly shown in fig. 1, where the components 104, 106 are only supported by bearing 116-3).
Parker does not disclose that the bearing 116-3 is a double-row bearing; wherein an outer peripheral surface of the motor case at a position closest to the motion conversion mechanism part is closer to the motion conversion mechanism part than an imaginary plane extending in the axial direction from an outer peripheral surface of the double-row bearing. 
Asakura teaches a double-row bearing (44); wherein an outer peripheral surface of the motor case (30) at a position closest to the motion conversion mechanism part (40, 41) is closer to the motion conversion mechanism part than an imaginary plane extending in the axial direction from an outer peripheral surface (fig. 2 shows such an arrangement, with the outermost top-surface of 30 being closer to the ball screw mechanism 40, nut 41 than an outermost surface of the double-row bearing 44) of the double-row bearing (44).
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the arrangement as taught by Asakura in combination with the structure disclosed by Sakuta, for the purpose of providing a compact arrangement; and in order to benefit from the known advantages of double-row bearings, such as their excellent capacity for axial loads.  
Parker does not disclose a bellows boot configured to expand and contract with the linear motion of the motion conversion mechanism and prevent a foreign substance from entering the motion conversion mechanism part; and a boot cover arranged around the bellows boot; wherein the boot cover is provided on the motor case, and wherein the boot cover is arranged at a side of the transmission gear mechanism that is opposite to a side of the transmission gear mechanism at which the double-row bearing is arranged. 
10) is configured to expand and contract with the linear motion of a motion conversion mechanism (fig. 1) and prevent a foreign substance from entering the motion conversion mechanism part (para. 22); and a boot cover (12) arranged around the bellows boot (10) that protects the boot 10 from damage against heat and foreign matter (para. 22).  
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Hatano in combination with the structure of Parker, for the expected advantage of preventing entry of water, dust, and so on from the shaft of the actuator (Hatano, para. 2) and for protecting the boot against damage (Hatano, paras. 4, 22). The following limitations flow naturally from the combination as suggested: wherein the boot cover (Hatano, 12) is provided on (the scope of the phrase “provided on” includes “provided surrounding”) the motor case (e.g., outer tube of Parker), and wherein the boot cover (Hatano, 12) is arranged at a side of the transmission gear mechanism that is opposite to a side of the transmission gear mechanism at which the double-row bearing is arranged (the boot cover 12 of Hatano is positioned nearest the end 144 of Parker as combined, and so reads on the limitation).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                            

/Jake Cook/Primary Examiner, Art Unit 3658